DANIEL E. SCOTT, concurring
I concur, but as to City's Point II, on a simpler ground. We construe strictly against City the statute and ordinance it cites in seeking penalties. See Conagra Poultry Co. v. Director of Revenue , 862 S.W.2d 915, 918 (Mo. banc 1993). So construed, taxpayer willfulness is the penalty standard. Id . ; City code section 70-457. The trial court expressly found as fact "that TracFone's non-payment of tax was not willful." City's against-the-weight-of-evidence challenge to this finding fails because it ignores the well-established rubric for asserting such claims per Houston v. Crider , 317 S.W.3d 178, 187 (Mo. App. 2010), and its progeny.